      Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 1 of 20 PageID: 1




Peter Kober, Esq.
006481979
Kober Law Firm, LLC
1864 Route 70 East
Cherry Hill, NJ 08003
(856) 761-5090
Attorney for Plaintiff, Natasha Morales

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
______________________________________________________________________________
NATASHA MORALES,                                    |
                                                    |
                                                    | Civil Action No. _____________
                         Plaintiff                  |
                                                    |
                           vs.                      |
                                                    |            COMPLAINT
COUNTY OF CAMDEN, CAMDEN COUNTY SHERIFF'S OFFICE, |
INVESTIGATOR MARK KEMNER, INVESTIGATOR VINCENT       |
SCHMIDT, LIEUTENANT ROBERT PLEWS, SERGEANT SCOT     |
MENNEL, and UNKNOWN CAMDEN COUNTY OFFICIAL,          |
                                                     |      JURY TRIAL [x] Yes [ ] No
                                                     |
                         Defendants                  |
___________________________________________________|__________________________

                                           PARTIES

   1. Plaintiff, NATASHA MORALES, is an adult individual, who resides at 324 N. 37th Street, in

       the Township of Pennsauken, County of Camden, and State of New Jersey.

   2. Defendant, INVESTIGATOR MARK KEMNER, is an adult individual, who is an employee of

       Defendant, CAMDEN COUNTY SHERIFF'S OFFICE, with a principal office at 520 Market

       Street, in the City of Camden, County of Camden, and State of New Jersey.

   3. On October 11, 2019, Defendant, INVESTIGATOR MARK KEMNER, was assigned to the

       United States Marshals Service, with a principal office at U.S. Courthouse Annex, 402

       Cooper St., Rm. 1017, in the City of Camden, Cty. of Camden, and State of New Jersey.
  Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 2 of 20 PageID: 2




4. Defendant, INVESTIGATOR VINCENT SCHMIDT, is an adult individual, who is an

   employee of Defendant, CAMDEN COUNTY SHERIFF'S OFFICE, with a principal office at

   520 Market Street, in the City of Camden, Cty. of Camden, and State of New Jersey.

5. On October 11, 2019, Defendant, INVESTIGATOR VINCENT SCHMIDT, was assigned to

   the United States Marshals Service, with a principal office at U.S. Courthouse Annex, 402

   Cooper St., Room 1017, in the City of Camden, Cty. of Camden, and State of New Jersey.

6. Defendant, LIEUTENANT ROBERT PLEWS, is an adult individual, who is an employee of

   Defendant, CAMDEN COUNTY SHERIFF'S OFFICE, with a principal office at 520 Market

   Street, in the City of Camden, County of Camden, and State of New Jersey.

7. On October 11, 2019, Defendant, LIEUTENANT ROBERT PLEWS, was assigned to the

   United States Marshals Service, with a principal office at U.S. Courthouse Annex, 402

   Cooper St., Room 1017, in the City of Camden, Cty. of Camden, and State of New Jersey.

8. Defendant, SERGEANT SCOT MENNEL, is an adult individual, who is an employee of

   Defendant, CAMDEN COUNTY SHERIFF'S OFFICE, with a principal office at 520 Market

   Street, in the City of Camden, County of Camden, and State of New Jersey.

9. On October 11, 2019, Defendant, SERGEANT SCOT MENNEL, was assigned to the United

   States Marshals Service, with a principal office at U.S. Courthouse Annex, 402 Cooper

   Street, Room 1017, in the City of Camden, County of Camden, and State of New Jersey.

10. Defendant, COUNTY OF CAMDEN, is a public entity, with a principal office at 520 Market

   Street, 14th Floor, in the City of Camden, County of Camden, and State of New Jersey.



                                           2
   Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 3 of 20 PageID: 3




11. Defendant, CAMDEN COUNTY SHERIFF'S OFFICE, is a public entity, with a principal office

   at 520 Market Street, in the City of Camden, Cty. of Camden, and State of New Jersey.

12. Defendant, UNKNOWN CAMDEN COUNTY OFFICIAL, is an employee of the County of

   Camden, with a principal office at 520 Market Street, 14th Floor, in the City of Camden,

   County of Camden, and State of New Jersey.


                                      JURISDICTION


13. The basis for jurisdiction is Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388

   (1971).


                                STATEMENT OF THE CASE


14. Defendant, INVESTIGATOR MARK KEMNER, acting in his individual capacity, was at all

   times relevant herein acting in the course of his employment with Defendant, CAMDEN

   COUNTY SHERIFF'S OFFICE.

15. Defendant, INVESTIGATOR MARK KEMNER, acting in his individual capacity, was at all

   time relevant herein acting in the course of his assignment to the U.S. Marshals Service.

16. Def., INVESTIGATOR MARK KEMNER, was at all times acting under color of state law.

17. Defendant, INVESTIGATOR VINCENT SCHMIDT, acting in his individual capacity, was at

   all times relevant herein acting in the course of his employment with Defendant,

   CAMDEN COUNTY SHERIFF'S OFFICE.



                                            3
  Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 4 of 20 PageID: 4




18. Def., INVESTIGATOR VINCENT SCHMIDT, acting in his individual capacity, was at all times

   relevant herein acting in the course of his assignment to the U.S. Marshals Service.

19. Def., INVESTIGATOR VINCENT SCHMIDT, was at all times acting under color of state law.

20. Defendant, LIEUTENANT ROBERT PLEWS, acting in his individual capacity, was at all

   times relevant herein acting in the course of his employment with Defendant, CAMDEN

   COUNTY SHERIFF'S OFFICE.

21. Defendant, LIEUTENANT ROBERT PLEWS, acting in his individual capacity, was at all

   times relevant herein acting in the course of his assignment to the U.S. Marshals Service.

22. Def., LIEUTENANT ROBERT PLEWS, was at all times acting under color of state law.

23. Defendant, SERGEANT SCOT MENNEL, acting in his individual capacity, was at all times

   relevant herein acting in the course of his employment with Defendant, CAMDEN

   COUNTY SHERIFF'S OFFICE.

24. Defendant, SERGEANT SCOT MENNEL, acting in his individual capacity, was at all times

   relevant herein acting in the course of his assignment to the U.S. Marshals Service.

25. Defendant, COUNTY OF CAMDEN, is responsible for the operation of the Camden

   County Sheriff's Office.

26. On October 11, 2019, at approximately 6 A.M., Plaintiff, NATASHA MORALES, was an

   occupant of Apartment 1 at 324 N. 37th Street, in the Township of Pennsauken, County

   of Camden, and State of New Jersey 08110.

27. On the aforesaid date, and at the aforesaid time and place, Plaintiff, NATASHA

   MORALES, was home asleep in her bed.

                                           4
  Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 5 of 20 PageID: 5




28. On October 4, 2019, Defendants, INVESTIGATOR MARK KEMNER and INVESTIGATOR

   VINCENT SCHMIDT, had obtained a search warrant for entry into Apartment 1 at 324 N.

   37th Street, Pennsauken, New Jersey (mistakenly designated on the search warrant as

   being in Camden, NJ 08104).

29. On October 11, 2019, at approximately 6 A.M., Defendant, INVESTIGATOR MARK

   KEMNER, as a member of a squad of officers, entered into Apartment 1 at 324 N. 37th

   Street, Pennsauken, New Jersey 08110, for the purpose of executing the search warrant

   for Apartment 1 at 324 N. 37th Street, Camden, NJ 08104, signed on October 4, 2019.

30. On October 11, 2019, at approximately 6 A.M., Defendant, INVESTIGATOR VINCENT

   SCHMIDT, as a member of a squad of officers, entered into Apartment 1 at 324 N. 37th

   Street, Pennsauken, New Jersey 08110, for the purpose of executing the search warrant

   for Apartment 1 at 324 N. 37th Street, Camden, NJ 08104, signed on October 4, 2019.

31. On October 11, 2019, at approximately 6 A.M., Defendant, LIEUTENANT ROBERT PLEWS,

   as a member of a squad of officers, entered into Apartment 1 at 324 N. 37th Street,

   Pennsauken, New Jersey 08110, for the purpose of executing the search warrant for

   Apartment 1 at 324 N. 37th Street, Camden, NJ 08104, signed on October 4, 2019.

32. On October 11, 2019, at approximately 6 A.M., Defendant, SERGEANT SCOT MENNEL, as

   a member of a squad of officers, entered into Apartment 1 at 324 N. 37th Street,

   Pennsauken, New Jersey 08110, for the purpose of executing the search warrant for

   Apartment 1 at 324 N. 37th Street, Camden, NJ 08104, signed on October 4, 2019.



                                          5
   Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 6 of 20 PageID: 6




33. Defendant, INVESTIGATOR MARK KEMNER, as commander, gave the orders which were

   obeyed by the other officers who comprised the squad which entered Apartment 1.

34. Def., INVESTIGATOR VINCENT SCHMIDT, as commander, gave the orders which were

   obeyed by the other officers who comprised the squad which entered Apartment 1.

35. Defendant, LIEUTENANT ROBERT PLEWS, as commander, gave the orders which were

   obeyed by the other officers who comprised the squad which entered Apartment 1.

36. Defendant, SERGEANT SCOT MENNEL, as commander, gave the orders which were

   obeyed by the other officers who comprised the squad which entered Apartment 1.

37. Once inside Apartment 1 at 324 N. 37th Street, Pennsauken, New Jersey, the officers

   roused the other occupants of the apartment from their beds.

38. One other occupant of the apartment at the time of the subject entry was Joshua Calo,

   an adult male individual.

39. Another occupant of the apartment at the time of the subject entry was Tyrell Rogers,

   an adult male individual.

40. Another occupant of the apartment at the time of the subject entry was Plaintiff.

41. One of the officers arrested Joshua Calo.

42. One of the officers directed Tyrell Rogers and Plaintiff to move into the living room and

   sit.

43. Tyrell Rogers and Plaintiff obeyed the command to move into the living room and sit

   and did so.

44. The officers then searched the apartment for about ten minutes.

                                            6
   Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 7 of 20 PageID: 7




45. In the course of their search of the apartment, the officers found a gun.

46. The gun was found in the rear bedroom in a closet filled with a man's clothes.

47. The logical inference to be drawn from the location where the gun was found was that

   the closet where it was found belonged to a man.

48. Since it could be logically inferred that the closet where the gun was found belonged to

   a man, it could also be logically inferred that the gun belonged to a man.

49. After the gun was found, one of the officers, a bald-headed man with no hat, came into

   the living room, holding aloft the gun which had been found in the back bedroom closet

   filled with a man's clothes.

50. The officer holding the gun then directed a verbal question to Tyrell Rogers and Plaintiff,

   who were sitting in the living room.

51. Tyrell Rogers and Plaintiff each heard the question directed to them while they were

   sitting in the living room.

52. The question directed to Tyrell Rogers and Plaintiff, while holding up the gun, may be

   paraphrased as "whose gun is this?"

53. Tyrell Rogers verbally answered the question, "whose gun is this?"

54. The officer holding the gun heard & understood Tyrell Rogers' answer to his query.

55. Plaintiff heard & understood Tyrell Rogers' answer to the query, "whose gun is this?"

56. Tyrell Rogers answered "it's mine."

57. One of the officers arrested Tyrell Rogers for possession of the gun discovered during

   the course of the search of Apartment 1.

                                             7
  Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 8 of 20 PageID: 8




58. Once Tyrell Rogers was arrested, the execution of the search warrant for Apartment 1

   was now complete.

59. Upon conclusion of the execution of the search warrant for Apartment 1, criminal

   charges were filed against Joshua Calo and Tyrell Rogers only by the officers who had

   participated in the execution of the search warrant for Apartment 1.

60. Upon conclusion of the execution of the search warrant for Apartment 1, no criminal

   charges were filed against Plaintiff by the officers who had participated in the execution

   of the search warrant for Apartment 1.

61. Notwithstanding the conclusion of the execution of the search warrant for Apartment 1,

   Plaintiff, NATASHA MORALES, was commanded against her will to remain seated in the

   living room of Apartment 1, handcuffed, by the same bald-headed officer with no hat

   who had held the gun aloft.

62. Plaintiff, NATASHA MORALES, was further detained by order of Defendant,

   INVESTIGATOR MARK KEMNER.

63. Plaintiff, NATASHA MORALES, was further detained by order of Defendant,

   INVESTIGATOR VINCENT SCHMIDT.

64. Plaintiff, NATASHA MORALES, was further detained by order of Defendant, LIEUTENANT

   ROBERT PLEWS.

65. Plaintiff, NATASHA MORALES, was further detained by order of Defendant, SERGEANT

   SCOT MENNEL.

66. Def., INVESTIGATOR MARK KEMNER, said to Plaintiff "we are taking you for one hour."

                                            8
  Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 9 of 20 PageID: 9




67. Def., INVESTIGATOR VINCENT SCHMIDT, said to Plf. "we are taking you for one hour."

68. Def., LIEUTENTANT ROBERT PLEWS, said to Plaintiff "we are taking you for one hour."

69. Defendant, SERGEANT SCOT MENNEL, said to Plaintiff "we are taking you for one hour."

70. Plaintiff requested of the same bald-headed officer with no hat who had held the gun

   aloft that she be allowed to put on clothes.

71. The same bald-headed officer who had held the gun aloft allowed Plaintiff to put on

   clothes, unhandcuffed, in the bathroom.

72. After she had put on clothes, Plaintiff, NATASHA MORALES, was again commanded

   against her will to remain seated in the living room of Apartment 1, handcuffed, by the

   same bald-headed officer with no hat who had held the gun aloft.

73. Plaintiff, NATASHA MORALES, was further detained by order of Defendant,

   INVESTIGATOR MARK KEMNER.

74. Plaintiff, NATASHA MORALES, was further detained by order of Defendant,

   INVESTIGATOR VINCENT SCHMIDT.

75. Plaintiff, NATASHA MORALES, was further detained by order of Defendant, LIEUTENANT

   ROBERT PLEWS.

76. Plf., NATASHA MORALES, was further detained by order of Def., SGT. SCOT MENNEL.

77. After being further detained for a few minutes in the living room of Apartment 1,

   Plaintiff, NATASHA MORALES, was commanded to move, handcuffed, out of the

   apartment to a vehicle, for the purpose of transport to another location, by the same

   bald-headed officer with no hat who had held the gun aloft.

                                           9
 Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 10 of 20 PageID: 10




78. Plaintiff, NATASHA MORALES, was ordered to move out of Apartment 1 to a vehicle for

   the purpose of transport to another location by Def., INVESTIGATOR MARK KEMNER.

79. Plaintiff, NATASHA MORALES, was ordered to move out of Apartment 1 to a vehicle for

   the purpose of transport to another location by Def., INVESTIGATOR VINCENT SCHMIDT.

80. Plaintiff, NATASHA MORALES, was ordered to move out of Apartment 1 to a vehicle for

   the purpose of transport to another location by Def., LIEUTENANT ROBERT PLEWS.

81. Plaintiff, NATASHA MORALES, was ordered to move out of Apartment 1 to a vehicle for

   the purpose of transport to another location by Def., SERGEANT SCOT MENNEL.

82. The officers who executed the search warrant for Apartment 1 did not have an arrest

   warrant for Plaintiff.

83. Plaintiff did not consent to being further detained in nor removed from Apartment 1.

84. Plaintiff, NATASHA MORALES, was transported in a vehicle to the Camden County

   Sheriff's Office, at 520 Market Street, Camden, New Jersey.

85. Plaintiff, NATASHA MORALES, was transported to the Camden County Sheriff's Office by

   order of Defendant, INVESTIGATOR MARK KEMNER.

86. Plaintiff, NATASHA MORALES, was transported to the Camden County Sheriff's Office by

   order of Defendant, INVESTIGATOR VINCENT SCHMIDT.

87. Plaintiff, NATASHA MORALES, was transported to the Camden County Sheriff's Office by

   order of Defendant, LIEUTENANT ROBERT PLEWS.

88. Plaintiff, NATASHA MORALES, was transported to the Camden County Sheriff's Office by

   order of Defendant, SERGEANT SCOT MENNEL.

                                          10
 Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 11 of 20 PageID: 11




89. Plaintiff was held in the Camden County Sheriff's Office for approximately one hour.

90. Plaintiff, NATASHA MORALES, was held at the Camden County Sheriff's Office by order

   of Defendant, INVESTIGATOR MARK KEMNER.

91. Plaintiff, NATASHA MORALES, was held at the Camden County Sheriff's Office by order

   of Defendant, INVESTIGATOR VINCENT SCHMIDT.

92. Plaintiff, NATASHA MORALES, was held at the Camden County Sheriff's Office by order

   of Defendant, LIEUTENANT ROBERT PLEWS.

93. Plaintiff, NATASHA MORALES, was held at the Camden County Sheriff's Office by order

   of Defendant, SERGEANT SCOT MENNEL.

94. Plaintiff, NATASHA MORALES, was not questioned while she was held at the Camden

   County Sheriff's office other than about whether she had a criminal record.

95. After approximately one hour, Plaintiff was told she was released, free to go, not

   charged with any criminal offense.

96. Defendant, UNKNOWN CAMDEN COUNTY OFFICIAL, acting in his/her official capacity,

   was a person with final policy-making authority on procedures for when officers may

   take persons, who are present at an active scene including an active search warrant

   scene, to the station house for purposes of further investigation, when those persons

   may have some further value for investigative purposes of the officer or of the

   department or may be suspected of having engaged in criminal activity.

97. Defendant, UNKNOWN CAMDEN COUNTY OFFICIAL's decisions represented final policy.



                                           11
 Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 12 of 20 PageID: 12




98. Defendant, MARK KEMNER, implemented a policy promulgated by Defendant,

   UNKNOWN CAMDEN COUNTY OFFICIAL, when he gave the order to take Plaintiff,

   NATASHA MORALES, to the Camden County Sheriff's Office on October 11, 2019, and

   hold her there.

99. Defendant, VINCENT SCHMIDT, implemented a policy promulgated by Defendant,

   UNKNOWN CAMDEN COUNTY OFFICIAL, when he gave the order to take Plaintiff,

   NATASHA MORALES, to the Camden County Sheriff's Office on October 11, 2019, and

   hold her there.

100.      Defendant, LIEUTENANT ROBERT PLEWS, implemented a policy promulgated by

   Defendant, UNKNOWN CAMDEN COUNTY OFFICIAL, when he gave the order to take

   Plaintiff, NATASHA MORALES, to the Camden County Sheriff's Office on October 11,

   2019, and hold her there.

101.      Defendant, SERGEANT SCOT MENNEL, implemented a policy promulgated by

   Defendant, UNKNOWN CAMDEN COUNTY OFFICIAL, when he gave the order to take

   Plaintiff, NATASHA MORALES, to the Camden County Sheriff's Office on October 11,

   2019, and hold her there.

                                       INJURIES


102.      As a direct and proximate result of the acts of the Defendants, as aforesaid,

   Plaintiff, NATASHA MORALES, suffered psychological injuries, required treatment,

   incurred medical expense, and suffered emotional distress and mental anguish.

                                          12
    Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 13 of 20 PageID: 13




                                          COUNT I

  BIVENS CLAIM FOR UNREASONABLE DURATION OF DETENTION IN APARTMENT 1 AGAINST
INDIVIDUAL DEFENDANTS ACTING IN THEIR INDIVIDUAL CAPACITIES AS PERSONS ASSIGNED TO
                           THE U.S. MARSHALS SERVICE


  103.      The law recognizes a right not to be subjected to a detention incident to the

     execution of a search warrant which is unreasonable due to its duration and degree of

     intrusiveness.

  104.      The law further recognizes that the right not to be subjected to a detention

     incident to the execution of a search warrant which is unreasonable due to its duration

     includes the principle that once the execution of the search warrant is over, the

     prolonged detention of a detainee must be supported by probable cause.

  105.      The law further recognizes that the right upon which Plaintiff relies arises under

     the Fourth Amendment.

  106.      Plaintiff, NATASHA MORALES, sues under Bivens v. Six Unknown Fed. Narcotics

     Agents, 403 U.S. 388 (1971), insofar as Defendants, INVESTIGATOR MARK KEMNER,

     INVESTIGATOR VINCENT SCHMIDT, LIEUTENANT ROBERT PLEWS, and/or SERGEANT

     SCOT MENNEL, were acting under assignment to the U.S. Marshals Service.

  107.      By prolonging the detention of Plaintiff without probable cause and without her

     consent in Apartment 1 after the execution of the search warrant was over, Defendants,

     INVESTIGATOR MARK KEMNER, INVESTIGATOR VINCENT SCHMIDT, LIEUTENANT

     ROBERT PLEWS, and SERGEANT SCOT MENNEL, violated her right under the Fourth

     Amendment.

                                             13
    Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 14 of 20 PageID: 14




                                          COUNT II

BIVENS CLAIM FOR UNREASONABLE DURATION OF DETENTION BY REASON OF TRANSPORT OUT
     OF APARTMENT 1 AND BEING HELD AT THE SHERIFF'S OFFICE AGAINST INDIVIDUAL
  DEFENDANTS ACTING IN THEIR INDIVIDUAL CAPACITIES AS PERSONS ASSIGNED TO THE U.S.
                                 MARSHALS SERVICE


   108.      The law recognizes a right not to be subjected to a detention incident to the

      execution of a search warrant which is unreasonable due to the scope of the detention,

      which depends on its location, length, and degree of intrusiveness.

   109.      The law further recognizes that the right not to be subjected to a detention

      incident to the execution of a search warrant which is unreasonable due to its scope

      includes the principle that once a detainee is transported and held at the station house,

      her transport and prolonged detention at the station house must be supported by

      probable cause.

   110.      The law further recognizes that the right upon which Plaintiff relies arises under

      the Fourth Amendment.

   111.      Plaintiff, NATASHA MORALES, sues under Bivens v. Six Unknown Fed. Narcotics

      Agents, 403 U.S. 388 (1971).

   112.      By prolonging the detention of Plaintiff without probable cause and without her

      consent by transporting her from Apartment 1 and holding her at the Sheriff's Office,

      Defendants, INVESTIGATOR MARK KEMNER, INVESTIGATOR VINCENT SCHMIDT,

      LIEUTENANT ROBERT PLEWS, and SERGEANT SCOT MENNEL, violated her right under

      the Fourth Amendment.

                                             14
    Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 15 of 20 PageID: 15




                                          COUNT III

42 U.S.C. SECTION 1983 CLAIM FOR UNREASONABLE DURATION OF DETENTION IN APARTMENT
1 AGAINST INDIVIDUAL DEFENDANTS ACTING IN THEIR INDIVIDUAL CAPACITIES AS EMPLOYEES
                        OF THE CAMDEN COUNTY SHERIFF'S OFFICE


   113.      The law recognizes a right not to be subjected to a detention incident to the

      execution of a search warrant which is unreasonable due to its duration and degree of

      intrusiveness.

   114.      The law further recognizes that the right not to be subjected to a detention

      incident to the execution of a search warrant which is unreasonable due to its duration

      includes the principle that once the execution of the search warrant is over, the

      prolonged detention of a detainee must be supported by probable cause.

   115.      The law further recognizes that the right upon which Plaintiff relies arises under

      the Fourth Amendment.

   116.      Plaintiff, NATASHA MORALES, sues under 42 U.S.C. Section 1983, insofar as

      Defendants, INVESTIGATOR MARK KEMNER, INVESTIGATOR VINCENT SCHMIDT,

      LIEUTENANT ROBERT PLEWS, and SERGEANT SCOT MENNEL, were acting as employees

      of the Camden County Sheriff's Office.

   117.      By prolonging the detention of Plaintiff without probable cause and without her

      consent in Apartment 1 after the execution of the search warrant was over, Defendants,

      INVESTIGATOR MARK KEMNER, INVESTIGATOR VINCENT SCHMIDT, LIEUTENANT

      ROBERT PLEWS, and SERGEANT SCOT MENNEL, violated her right under the Fourth

      Amendment.

                                               15
   Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 16 of 20 PageID: 16




                                         COUNT IV

42 U.S.C. SECTION 1983 CLAIM FOR UNREASONABLE DURATION OF DETENTION BY REASON OF
   TRANSPORT OUT OF APARTMENT 1 AND BEING HELD AT THE SHERIFF'S OFFICE AGAINST
 INDIVIDUAL DEFENDANTS ACTING IN THEIR INDIVIDUAL CAPACITIES AS EMPLOYEES OF THE
                           CAMDEN COUNTY SHERIFF'S OFFICE


  118.      The law recognizes a right not to be subjected to a detention incident to the

     execution of a search warrant which is unreasonable due to the scope of the detention,

     which depends on its location, length, and degree of intrusiveness.

  119.      The law further recognizes that the right not to be subjected to a detention

     incident to the execution of a search warrant which is unreasonable due to its scope

     includes the principle that once a detainee is transported and held at the station house,

     her transport and prolonged detention at the station house must be supported by

     probable cause.

  120.      The law further recognizes that the right upon which Plaintiff relies arises under

     the Fourth Amendment.

  121.      Plaintiff, NATASHA MORALES, sues under 42 U.S.C. Section 1983.

  122.      By prolonging the detention of Plaintiff without probable cause and without her

     consent by transporting her from Apartment 1 and holding her at the Sheriff's Office,

     Defendants, INVESTIGATOR MARK KEMNER, INVESTIGATOR VINCENT SCHMIDT,

     LIEUTENANT ROBERT PLEWS, and SERGEANT SCOT MENNEL, violated her right under

     the Fourth Amendment.



                                            16
  Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 17 of 20 PageID: 17




                                          COUNT V

  NJCRA CLAIM FOR UNREASONABLE DURATION OF DETENTION IN APARMENT 1 AGAINST
INDIVIDUAL DEFENDANTS ACTING IN THEIR INDIVIDUAL CAPACITIES AS EMPLOYEES OF THE
                       CAMDEN COUNTY SHERIFF'S OFFICE


 123.      The law recognizes a right not to be subjected to a detention incident to the

    execution of a search warrant which is unreasonable due to its duration and degree of

    intrusiveness.

 124.      The law further recognizes that the right not to be subjected to a detention

    incident to the execution of a search warrant which is unreasonable due to its duration

    includes the principle that once the execution of the search warrant is over, the

    prolonged detention of a detainee must be supported by probable cause.

 125.      The law further recognizes that the right upon which Plaintiff relies arises under

    the N.J. Constitution Article I Paragraph 7.

 126.      Plaintiff, NATASHA MORALES, sues under the NJCRA, insofar as Defendants,

    INVESTIGATOR MARK KEMNER, INVESTIGATOR VINCENT SCHMIDT, LIEUTENANT

    ROBERT PLEWS, and SERGEANT SCOT MENNEL, were acting as employees of the

    Camden County Sheriff's Office.

 127.      By prolonging the detention of Plaintiff without probable cause and without her

    consent in Apartment 1 after the execution of the search warrant was over, Defendants,

    INVESTIGATOR MARK KEMNER, INVESTIGATOR VINCENT SCHMIDT, LIEUTENANT

    ROBERT PLEWS, and SERGEANT SCOT MENNEL, violated her right under the N.J.

    Constitution Article I Paragraph 7.

                                             17
   Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 18 of 20 PageID: 18




                                          COUNT VI

NJCRA CLAIM FOR UNREASONABLE DURATION OF DETENTION BY REASON OF TRANSPORT OUT
     OF APARTMENT 1 AND BEING HELD AT THE SHERIFF'S OFFICE AGAINST INDIVIDUAL
   DEFENDANTS ACTING IN THEIR INDIVIDUAL CAPACITIES AS EMPLOYEES OF THE CAMDEN
                             COUNTY SHERIFF'S OFFICE.


  128.      The law recognizes a right not to be subjected to a detention incident to the

     execution of a search warrant which is unreasonable due to the scope of the detention,

     which depends on its location, length, and degree of intrusiveness.

  129.      The law further recognizes that the right not to be subjected to a detention

     incident to the execution of a search warrant which is unreasonable due to its scope

     includes the principle that once a detainee is transported and held at the station house,

     her transport and prolonged detention at the station house must be supported by

     probable cause.

  130.      The law further recognizes that the right upon which Plaintiff relies arises under

     the N.J. Constitution Article I Paragraph 7.

  131.      Plaintiff, NATASHA MORALES, sues under the NJCRA.

  132.      By prolonging the detention of Plaintiff without probable cause and without her

     consent by transporting her from Apartment 1 and holding her at the Sheriff's Office,

     Defendants, INVESTIGATOR MARK KEMNER, INVESTIGATOR VINCENT SCHMIDT,

     LIEUTENANT ROBERT PLEWS, and SERGEANT SCOT MENNEL violated her right under the

     N.J. Constitution Article I Paragraph 7.



                                                18
    Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 19 of 20 PageID: 19




                                            COUNT VII

42 U.S.C. SECTION 1983 MONELL CLAIM FOR PROMULGATION OF A POLICY VIOLATING A RIGHT
   PROTECTING AGAINST UNREASONABLE DURATION OF DETENTION AGAINST INDIVIDUAL
DEFENDANT ACTING IN HIS/HER OFFICIAL CAPACITY AND AGAINST PUBLIC ENTITY DEFENDANTS


   133.         Defendant, UNKNOWN CAMDEN COUNTY OFFICIAL, was a person with final

      policy-making authority on procedures for officers to prolong detention and take

      detainees into custody incident to the execution of a search warrant, under

      circumstances where detainees, who are present at an active execution of a search

      warrant, may have some value for investigative purposes of the officer or of the

      department or may be suspected of having engaged in criminal activity.

   134.         Defendant, UNKNOWN CAMDEN COUNTY OFFICIAL's decisions represented final

      policy.

   135.         The law recognizes that a person, acting in his/her official capacity, may be

      subject to a suit for damages under 42 U.S.C. Section 1983 by promulgating a policy

      which, when executed, violates a substantive right.

   136.         By promulgating a policy for officers to prolong detention and take detainees

      into custody and hold them, as aforesaid, Defendant, UNKNOWN CAMDEN COUNTY

      OFFICIAL, acting in his/her official capacity, promulgated a policy which, when

      implemented, violated the substantive right of Plaintiff, NATASHA MORALES, under the

      Fourth Amendment.

   137.         The policy promulgated by Defendant, UNKNOWN CAMDEN COUNTY OFFICIAL,

      was implemented on October 11, 2019 by Defendants, INVESTIGATOR MARK KEMNER,

                                                19
        Case 1:21-cv-11961 Document 1 Filed 05/28/21 Page 20 of 20 PageID: 20




         INVESTIGATOR VINCENT SCHMIDT, LIEUTENANT ROBERT PLEWS, and SERGEANT SCOT

         MENNEL, with regard to Plaintiff.

    138.        By reason of the implementation of the policy on October 11, 2019 by

         Defendants, INVESTIGATOR MARK KEMNER, INVESTIGATOR VINCENT SCHMIDT,

         LIEUTENANT ROBERT PLEWS, and SERGEANT SCOT MENNEL, Plaintiff, NATASHA

         MORALES, was deprived of a substantive right or had a substantive right interfered with

         under the Fourth Amendment.

    139.        Defendants, COUNTY OF CAMDEN and CAMDEN COUNTY SHERIFF'S OFFICE, are

         liable applying Monell for the establishment of a policy by Defendant, UNKNOWN

         CAMDEN COUNTY OFFICIAL, which, when implemented, caused a deprivation of or

         interference with Plaintiff's substantive right.

                                           RELIEF SOUGHT


   WHEREFORE, Plaintiff, NATASHA MORALES, demands judgment against Defendants for

compensatory damages, punitive damages, reasonable attorney's fees, interest and costs of

suit.

                                             JURY DEMAND


  Plaintiff, NATASHA MORALES, requests a trial by jury of all issues which are triable by a jury.

                                                    KOBER LAW FIRM, LLC

                                                     BY: _s/ Peter Kober_
                                                         Peter Kober, Esq.
DATED: May 28, 2021
                                                  20
